ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Sygnetics, Inc.                               )      ASBCA No. 60140
                                              )
Under Contract No. W74V8H-04-D-0066           )

APPEARANCE FOR THE APPELLANT:                        Daniel C. McAuliffe, Esq.
                                                      Whitcomb Law, PC
                                                      Denver, CO

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Lawrence S. Rabyne, Esq.
                                                      Senior Trial Attorney
                                                      Defense Contract Management Agency
                                                      Arlington Heights, IL

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 4 May 2017




                                                   Administrative Judge
                                                   Vice Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

      I certify that the fc;>regoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60140, Appeal of Sygnetics, Inc.,
rendered in conformance with the Board's Charter.

       Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals